Citation Nr: 0333356	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran  served on active duty from September 1973 to 
September 1976; February 1977 to February 1980; and October 
1983 to March 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim for service 
connection for bilateral hearing loss.

REMAND

The veteran contends, in essence, that his bilateral hearing 
loss is due to exposure to excessive noise during service.  
He asserts that his military duties required him to 
participate in the firing of artillery and that he was told 
on several occasions while on active duty that his ability to 
hear had become diminished.  

In reviewing the results of in-service audiometric 
examinations, the Board notes that the veteran did not have a 
hearing loss disability as defined by the applicable VA 
regulation, 38 C.F.R § 3.385 (2003).  However, these hearing 
test findings do reflect an increase in left and right ear 
pure tone thresholds during service.  Specifically, upon the 
veteran's September 1973 service entrance examination, left 
ear pure tone thresholds were measured at 25 decibels for 500 
hertz, 20 decibels at 1000 hertz, 15 decibels at 2000 hertz, 
and 15 decibels at 4000 hertz.  Right ear pure thresholds 
were measured at 15 decibels for 500 hertz, 15 decibels at 
1000 hertz, 15 decibels at 2000 hertz, and 10 decibels at 
4000 hertz.  At the veteran's May 1985 periodic audiological 
examination, left ear pure tone thresholds were measured at 
20 decibels for 500 hertz, 20 decibels for 1000 hertz, 20 
decibels at 2000 hertz, and 25 decibels at 4000 hertz. At 
6000 hertz, the threshold was 45 decibels.  Right ear pure 
tone thresholds were measured at 15 decibels for 500 hertz, 
15 decibels for 1000 hertz, 15 decibels at 2000 hertz, and 15 
decibels at 4000 hertz.  At 6000 hertz, the threshold was 35 
decibels.  

The service records also reflect that in March 1974, the 
veteran reported an earache of 5 months duration.  The VA 
medical personnel noted a possible ear infection in the right 
ear.  By June 1974, the ear was irrigated since the veteran 
still suffered from the earache.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal audiometric testing limits at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Court explained that when audiometric 
test results do not meet the regularity requirements for 
establishing a "disability" at the time of the veteran's 
separation, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  While there is no post-
service medical evidence to confirm a current diagnosis of 
hearing loss, the veteran has not been afforded a VA 
audiometric examination.  

Pursuant to 38 C.F.R. § 3.159(c)(4), when the evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, the VA has a duty to provide the veteran 
with a medical examination.  Given the in-service audiometric 
findings indicating some loss of hearing during service and 
the veteran's claim that he has a current hearing loss 
disability due to acoustic trauma during service, it is the 
Board's judgment that there is a duty to provide the veteran 
an audiometric examination to determine if he has a current 
hearing loss disability as defined by the cited legal 
authority and, if so, whether it began during or is causally 
linked to any incident of service, to include the claimed 
exposure to excessive noise.

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334. 

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
further take any necessary measure to 
reconcile adjudication of this case with 
the holding of the Federal Circuit in 
Paralyzed Veterans of America (PVA), et 
al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).

2.  The RO should contact the veteran and 
request that he identify any medical 
records relating to evaluation or 
treatment for hearing loss since service.  
Any records that are obtained should then 
be associated with the claims file.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded VA ENT and audiometric 
examinations to determine if he has a 
current hearing loss disability and, if 
so, whether it began during or is causally 
linked to any incident of service, to 
include the claimed exposure to excessive 
noise.  

The RO should send the claims file to the 
ENT examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include service department 
records showing that the veteran had 
diminished hearing capacity between 
September 1973 and May 1985; and that he 
experienced earaches for approximately 8 
months between October 1973 and June 1974.  

Following the review of the relevant 
evidence in the claims file, the medical 
history, the clinical evaluation of the 
ears, the audiometric examination, and any 
other tests that are deemed necessary, the 
ENT examiner should opine whether it is at 
least as likely as not (50 percent or more 
likelihood) that any hearing loss that may 
be present  began during or is causally 
linked to any incident of service, to 
include exposure to excessive noise.

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss with consideration 
of all of the evidence obtained since the 
June 2002 rating decision.   

6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the October 
2002 Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R.F. Williams 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




